Citation Nr: 1127949	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-30 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected bilateral knee disabilities. 

2. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in June 2009.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hip disability as secondary to his service-connected bilateral knee disabilities.  See the November 2005 claim.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A review of the record indicates that the Veteran has been diagnosed with arthritis of both hips on several occasions.  See VA treatment records from February 2005, November 2005, February 2006 and a private treatment record from August 2007.  He has also been diagnosed with a new bone formation near the left greater trochanter.  See, e.g., a February 2005 X-ray report.  A current disability has therefore been demonstrated.  

The Veteran has also been granted service connection for arthritis of the left knee (rated 10 percent disabling), instability of the left knee (20 percent disabling), as well as arthritis of the right knee, status post total knee arthroplasty (40 percent disabling).  The second Wallin element has therefore been met. 

In addition, the Veteran was afforded a VA examination in May 2006.  After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner disagreed with the prior diagnoses of arthritis of both hips.  Instead, the examiner diagnosed the Veteran with calcification of the "greater trochanter left hip secondary to placement of [an] intramedullary nail [for a] fracture [of the] left femur in 1974."  While the examiner concluded that the Veteran's hip condition is not the result of his service-connected knee disabilities.  He stated that he could "make no specific statement regarding how much worse the Veteran's [claimed hip disability] is made by any service-connected disability." 

The Board observes that the VA examiner did not explain why he could not comment on whether the Veteran's service-connected bilateral knee disabilities have aggravated his current hip disability.  Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]; see also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, this case contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran has a hip disability which has been aggravated by his bilateral knee disabilities.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right or left hip disability the Veteran may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

The examiner should opine as to whether any left or right hip disability shown on examination is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened beyond normal progression) by the service-connected arthritis of the left knee, instability of the left knee, or arthritis of the right knee.  If the Veteran is found to have a hip disability that is aggravated by a service-connected knee disability, the examiner should quantify the approximate degree of aggravation.  

2.  Following completion of the above, readjudicate the issues of entitlement to service connection for a right and left hip disability as secondary to the service-connected bilateral knee disabilities.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


